         Case 1:19-cr-10078-RWZ Document 36 Filed 06/20/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT COURT OF MASSACHUSETTS

__________________________________________
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
                        Plaintiff         )
v.                                        )                    CASE NO. 19cr10078-1-RWZ
                                          )
 William Rick Singer,                     )
                                          )
                        Defendant.        )
__________________________________________)


                   ASSENTED MOTION TO CHANGE THE SECURITY
                        FOR DEFENDANT’S SECURED BOND_


       This Court released the defendant on a secured bond of $500,000 on March 12, 2019,

anticipating that the bond would be secured by real property in Westlake Village, CA. [Doc. 21].

Pursuant agreement with Assistant U.S. Attorneys Eric Rosen and Carol Head, a certificate of

deposit in the sum of $500,000 bearing interest at the rate of 2.28%, at the Wells Fargo Bank,

account ending in 4778, is hereby substituted as sufficient security for defendant’s secured bond.

Said certificate of deposit matures on January 5, 2020. See Letter from Carol E. Head, dated

April 17, 2019, attached hereto at Exhibit 1. Upon maturity of the certificate of deposit,

defendant shall transfer to the United States of America the entire corpus of said certificate of

deposit plus accrued interest as a voluntary payment in partial satisfaction of defendant’s

$3,429,970.87 forfeiture money judgment set forth in defendant’s plea agreement.

       Upon the maturity of the certificate of deposit, defendant shall post a $500,000

appearance bond secured by $50,000.




                                                 1
         Case 1:19-cr-10078-RWZ Document 36 Filed 06/20/19 Page 2 of 2



       WHEREFORE,

                                                     Respectfully submitted,

                                                     /s/ Donald H. Heller

                                                     Donald H. Heller, Esquire
                                                     Donald H. Heller, A Law Corporation
                                                     Attorney for Defendant
                                                     William Rick Singer


Approved
.
Dated:
                                                     United States District Judge




                               CERTIFICATION OF SERVICE

       I, Donald H. Heller, hereby certify that on June 20, 2019, this document filed through the

CM/ECF system, was sent electronically to all registered participants in this matter as identified

on the notice of electronic filing (NEF).

                                                     /s/ Donald H. Heller




                                                 2
